Mr. Presiding Justice Gary delivered the opinion of the Court. Ho statement of facts is necessary, as the only question is whether, if, while the debt secured by a chattel mortgage is yet undue, the same mortgagor mortgages the goods to another, to secure a debt becoming due later than the first, must the first mortgagee, when his debt becomes due, take possession of the goods to continue his priority over the second, or will such priority be continued if the first mortgagee takes possession before the second mortgage is due and before possession is taken under it % In Cunningham v. Nelson Mfg. Co., 17 Ill. App. 510, the Appellate Court of the Third District decided that question in favor of the first mortgage, citing Arnold v. Stack, 81 Ill. 407, and Van Pelt v. Knight, 19 Ill. 535. The question was not necessarily involved in either of those cases, but the argument and obiter diota in each of them sustains the décision of the third district, and we concur in it.